Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8, 11, 12, 14-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the Examples of the present invention disclose the use of larch at 2% and 5%, the present specification does not appear to provide support for the range of larch in between 2% to 5% by wt., let alone based on the total weight of the composition.   

Response to Arguments
Applicant's arguments filed 09/29/21 have been fully considered but they are not persuasive. 
Example 1 of the present application discloses at paragraph [0075]: Essential Oil Product C, comprises 90 wt% carrier, 0.5 wt% de-dusting agent, 2.5 wt% RO water, 2.5 wt% commercial product Larafeed solids (Larch tree arabinogalactan), and 5 wt% essential oil.  Example 4 discloses at paragraph [0092]: S01 is 75% limestone, 15% diatomaceous earth, 5% Larafeed and 5% essential oil. Example 4 discloses that Essential oil Product A has the same composition as S01, except for the components making up the essential oil being different between the two compositions.  Paragraph [0055] discloses that the emulsion (essential oil and emulsifier) "can comprise less than about 20% [of the composition], less than about 15%, less than about 10%, about 5%, or less than about 5% essential oil fraction and emulsifier, with the balance comprising a liquid carrier." Moreover, the present application discloses at paragraph [0054] a quantitative 6 Response to Non-Final Office Action dated April 29, 2021US Patent App No. 16/352,221Page 7 of 8relationship between the emulsifier and the essential oil as a ratio of about 3:1 to about 1:3, about 2:1 to about 1:2, about 1.5:1 to about 1:1.5, or about 1:1. 
Applicant respectfully asserts that based on the disclosure of the present application, one skilled in the art would consider that there was support for the range of the emulsifier being from 2 wt% to 5 wt%. The various example compositions (which include the emulsifier at 2.5 wt% and 5 wt%), as well as the range for the ratio of the emulsifier relative to the essential oil, support this assertion.
However, Applicant’s arguments are not persuasive for the following reasons:

Nowhere in the present specification discloses any amount bridging the lower and upper amounts of larch, namely, between 2% and 5%; and 
While Applicant pointed out that Example 1 showed larch in an amount of 2.5%, that does not make up for the missing disclosure of for example: 2.6, 2.7, 2.8, 2.9 and all the way up to 5%. 
Thus, for at least the above reasons, the rejection is maintained.

Note: the Examiner notes the request for a telephonic interview to resolve the above issue, however, as discussed in the Response to Arguments, Applicant has not pointed out where in the present specification does the range in between the two discrete values can be found.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615